Citation Nr: 1510641	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  12-08 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1979 to January 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran requested a hearing before the Board on his April 2012 Form 9 and a hearing was scheduled for December 2014.  He was notified of the hearing, but he did not report to the hearing.  He has not requested a new hearing.  Thus, the hearing request is considered to be withdrawn.

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.


FINDINGS OF FACT

1.  In an unappealed December 2008 rating decision, the RO denied an application to reopen a previously denied claim of service connection for PTSD.
 
2.  The evidence submitted since the December 2008 rating decision does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for PTSD.


CONCLUSION OF LAW

New and material evidence has not been received to reopen the claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In claims to reopen, while VA is not required to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim, it is required "to explain what 'new and material evidence' means."  Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).  The duty to notify was satisfied in a February 2010 letter to the Veteran.

The duty to assist has also been satisfied.  The Veteran's service treatment records, post-service medical records and lay statements from the Veteran are in the claims file and were reviewed in connection with his claim.  The Veteran has not identified any additional outstanding evidence in this matter that could be used to substantiate his service connection claims.

The Veteran was not afforded a VA examination in connection with his claim seeking service connection for PTSD.  However, VA need not conduct an examination or obtain a medical opinion with respect to the issue of whether new and material evidence has been received to reopen the previously denied claim of service connection because the duty under 38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if new and material evidence is presented or secured.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.

II.  New and Material evidence

The Veteran seeks to reopen a previously denied claim seeking service connection for PTSD.  

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim. Shade v. Shinseki, 24 Vet. App. 110 (2010).  

VA must review all of the evidence submitted since the last final decision on any basis in order to determine whether the claim may be reopened.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

Effective July 13, 2010, VA amended the regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  See 38 C.F.R. § 3.304(f).

The Veteran's initial claim seeking service connection for PTSD was denied in a June 2005 rating decision because the Veteran did not have a verified stressor related to his military service.  Accordingly, the Veteran needs new and material evidence as to that requirement in order to reopen his claim.

The Veteran did not appeal the June 2005 decision and it became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  Evidence of record at that time of the rating decision included the Veteran's service treatment records and post-service medical records which reflect that the Veteran was seeking treatment for a diagnosis of PTSD.  The Veteran sought to reopen his service connection claim, but was denied in an unappealed December 2008 rating decision because there was no evidence submitted to verify an in-service stressor. 

In January 2010, the Veteran sought to reopen his claim seeking service connection for PTSD.  The Veteran has submitted voluminous amounts of VA treatment records, including mental health records.  These records are new, in that the VA records reflect treatment that has occurred since the December 2008 rating decision.  However, they are not material.  The Veteran was previously diagnosed with PTSD. Therefore, the Veteran's PTSD is not an unestablished element.

The Veteran has also submitted a January 2014 statement asserting that he was involved in an auto collision while in Germany that led to the death of two people.  However, this statement is not new evidence.  The Veteran first made this assertion in a statement associated with his June 2005 rating decision.  The Veteran also asserted in his statement that he was bitten by red ants in service.  While his assertion is new, a review of the Veteran's in-service treatment records are negative for references to ant bites.  As such, the Veteran's statement is not material because there is no evidence verifying this incident to be a corroborated in-service stressor that can be related to his PTSD.

The Veteran has also submitted an April 26, 2010 statement from a VA licensed clinical psychologist in which he states that he has been treating the Veteran for PTSD and depression since March 9, 2010.  The VA psychologist states that the Veteran experiences PTSD from an auto accident that occurred when he was in Germany.  The examiner goes on to state that the Veteran hit the car of two elderly people who died, and he has had recurring nightmares and memories of the event.  The examiner also stated that the Veteran had an upsetting incident where he was covered and bitten by ants while on maneuvers, resulting in hospitalization for five to six days.  It was further noted that after he left the army, he had many problems, engaged in fights and shootouts, and was jailed several times.  It was also noted that he had experienced suicidal ideation after his mother and four other people in his family died.  The examiner stated that the Veteran meets the criteria for a diagnosis of PTSD "stemming from early childhood abuse and multiple traumatic experiences later."  

The statement from the psychologist does not address the main reason for the prior denial of the claim, namely the lack of verification of the stressors.  While the April 2010 statement from the VA psychologist is new, it is not material.  The psychologist's report of the Veteran's in-service stressors is based upon what the VA psychologist was told by the Veteran, as noted in a March 2010 VA treatment record, and is therefore insufficient in that it is merely repeating the Veteran's statements.  A person's own statements cannot serve as "corroboration" of the facts contained in those statements.  Stone v. Nicholson, 480 F.3d 1111, 1114 (Fed. Cir. 2007); Moreau v. Brown, 9 Vet. App. 389, 395 (1996) (where a determination is made that a veteran did not engage in combat with the enemy, or the claimed stressor is unrelated to combat, the veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor).  Nowhere in the statement does the VA psychologist state that any of the in-service stressors stated by the Veteran were independently verified.  

The Board finds that the additional evidence, considered in conjunction with the record as a whole, does not raise a possibility of substantiating the claim for entitlement to service connection for PTSD; therefore, the Veteran's claim to reopen must be denied.    The newly received evidence reflects clinical evidence of a diagnosis of PTSD.  However, none of the evidence substantiates the Veteran's alleged in-service incidents of being in an auto accident in Germany that killed two people or being bitten by ants.  The newly received PTSD diagnoses are merely cumulative of the PTSD diagnoses that were in the record at the time of the last final denial.  Further, there is no evidence which indicates that the Veteran was diagnosed with PTSD in service, engaged in combat with the enemy, was ever in fear of hostile military or terrorist activity, was a prisoner of war, or was the victim of a personal assault while in service.  See 38 C.F.R. § 3.304(f).  As such, there is no basis on which to reopen his claim. 

The Veteran's statements and recently submitted medical evidence do not, even in light of all the evidence old and new, raise a reasonable possibility of substantiating the claim because they do not provide any additional evidence to support the Veteran's allegations of experiencing in-service stressors.  38 C.F.R. § 3.156(a).  Accordingly, the Board finds that new and material evidence has not been received to reopen his service connection claim for PTSD.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence not having been received, the application to reopen a claim of entitlement to service connection for PTSD is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


